IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


C.S. V. L.C.                              : No. 389 MAL 2018
                                          :
                                          :
PETITION OF: LACKAWANNA                   : Petition for Allowance of Appeal from
CHILDREN AND YOUTH                        : the Order of the Superior Court

IN THE INTEREST OF: C.S., A MINOR         : No. 390 MAL 2018
                                          :
                                          :
PETITION OF: LACKAWANNA COUNTY            : Petition for Allowance of Appeal from
CHILDREN AND YOUTH SERVICES               : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 7th day of August, 2018, the Petition for Allowance of Appeal is

DENIED.